567 So.2d 476 (1990)
Richard R. HOUSWERTH, Appellant,
v.
SHERIFF'S DEPARTMENT, Etc., et al., Appellees.
No. 90-94.
District Court of Appeal of Florida, Fifth District.
September 6, 1990.
Rehearing Denied October 8, 1990.
Richard R. Houswerth, Cross City, pro se.
Harry A. Stewart and John A. Gehrig of the Orange County Legal Dept., Orlando, for appellees.
PER CURIAM.
We affirm the trial court's dismissal for want of prosecution. Appellant's ignorance of the duty to prosecute the case and the means to do so do not constitute "good cause" to avoid dismissal. Barton-Malow Co. v. Gorman Co. of Ocala, Inc., *477 558 So.2d 519 (Fla. 5th DCA 1990). Moreover, because appellees had filed their responsive pleading before appellant filed his motion for default, appellant's motions for default were without merit. Fla.R.Civ.P. 1.420(e). We point out that such a dismissal for want of prosecution does not prevent appellant from filing suit again if all other legal requirements are met.
AFFIRMED.
DAUKSCH, COBB and GRIFFIN, JJ., concur.